DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-9 and 11-13 are currently pending in this application.
	Claims 1 and 12 are amended as filed on 06/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pre-Grant Publication No. US 2008/0084870 A1), hereinafter Taylor, in view of Caron et al. (Pre-Grant Publication No. US 2009/0201916 A1), hereinafter Caron, and in further view of Bell et al. (Pre-Grant Publication No. US 2009/0325491 A1), hereinafter Bell.

2.	With respect to claims 1 and 11-12, Taylor taught an updating method for updating a database of a Voice over IP network by an access gateway of a local network allowing access to the Voice over IP network (0018, where the VOIP gateway is the access gateway, the local network can be seen in the LAN of 0046 and the updating the database can be seen in the subscriber accounts of 0033), the method comprising: determining a hardware identifier of the terminal used by the terminal on the local network, said hardware identifier uniquely identifying the terminal (0028, lines 1-8, where the hardware identifiers can be the serial numbers or MAC addresses of 0058); if the hardware identifier is paired in the database of the Voice over IP network with a telephone identity allocated by the Voice over IP network, transferring the call to the Voice over IP network for setting up the call on the Voice over IP network with a recipient of the call initiation message (0028, where the profile request linking to a subscriber account is the pairing, 0027 shows the telephone number as being part of the identity, and the system is set up to allow authenticated users to place calls in accordance with 0014); otherwise: setting up a Voice over IP channel between the terminal and a voice server hosted by the access gateway (0028, lines 11-28); obtaining by the voice server, via the channel set up, an authentication code of a user of the terminal (0028, lines 11-20, the authentication credentials); in response to the obtained authentication code being associated at Voice over IP network level with a telephone identity allocated by the Voice over IP network, updating the database by pairing, in the database, the hardware identifier of the terminal with this telephone identity (0028, lines 11-20, where the subscriber account is linked/paired).
	However, Taylor did not explicitly state receiving a call initiation message to initiate a Voice over IP call on the Voice over IP network coming from a terminal connected to the local network and determining a hardware identifier of the terminal from an IP address that is contained in the call initiation message.  On the other hand, Caron did teach receiving a call initiation message to initiate a Voice over IP call on the Voice over IP network coming from a terminal connected to the local network (0042, where the SIP protocol is used which implicitly teaches that the user terminal that initiates that call will utilize the SIP protocol.  The user terminal may be seen in figure 1, item 118 or 116 for example) and determining a hardware identifier of the terminal from an IP address that is contained in the call initiation message (0032, where the ARP contains the MAC.  See also, 0064, where the MAC address is transmitted).  Both of the systems of Taylor and Caron are directed towards managing VOIP systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Taylor, to utilize transmitting SIP messages that contain MAC address in order to initiate a VOIP call, as taught Caron, in order to maintain a contemporary system for making VOIP calls.  Furthermore, Taylor does mention the use of SIP, but simply doesn’t not explicitly state that it is connecting users calls based on a transmitted SIP message from a user.
	However, Taylor did not explicitly state said database comprising at least one telephone identity allocated by the voice over IP network paired with one or more terminal hardware identifiers and that the pairing was based on the allocated telephone identity.  On the other hand, Bell did teach said database comprising at least one telephone identity allocated by the voice over IP network paired with one or more terminal hardware identifiers and that the pairing was based on the allocated telephone identity (0031, where the telephone identity exists for the VOIP call and is checked in the database).  Both of the systems of Taylor and Caron are directed towards managing VOIP systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Taylor, to utilize pairing devices based on previously allocated telephone identities, as taught by Bell, in order to more seamlessly connect users, devices, and the like.   

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Caron taught wherein the hardware identifier of the terminal is determined by issuing over the local network a request according to an ARP (Address Resolution Protocol) using as parameter the IP address of the terminal (0034). 

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Taylor taught before the updating of the database, if the authentication code supplied is associated at Voice over IP network level with a telephone identity allocated by the Voice over IP network, receiving this telephone identity coming from the Voice over IP network (0028, where the associated correct subscriber account includes an assigned telephone number in accordance with 0027). 

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Taylor taught wherein the telephone identity allocated by the Voice over IP network and used during the updating is supplied to the voice server by the user during obtaining of the authentication code (0033, where the user provides the authentication credentials, which can be a telephone number in accordance with 0027.  See also, figure 4, where the telephone number is part of the account credential information). 

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Caron taught following the updating, transferring the initiation message to the Voice over IP network for setting up the call over the Voice over IP network with a recipient of the call initiation message (0099-0110, where these are showing the verification steps that end in the call being placed in 0108 after the emergency number is updated). 

7.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Caron taught wherein the call initiation message is a message in accordance with a SIP (0042). 

8.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Taylor taught wherein the hardware identifier of the terminal is a MAC (Medium Access Control) address of the terminal (0058, where the MAC address can be seen). 

9.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Taylor taught receiving an un-pairing command coming from the terminal (0032, where removing the subscriber account would delete the account, which would implicitly un-pair the account); and deleting the hardware identifier of the terminal in the database (0032, where removing the subscriber account would delete the associated hardware identifier). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Caron, in view of Bell, and in further view of Mendiratta et al. (Pre-Grant Publication No. US 2017/0289201 A1), hereinafter Mendiratta.

10.	As for claim 6, it is rejected on the same basis as claim 1.  However, the combination of Taylor and Caron did not explicitly state following the updating, prompting the user by the voice server to re-issue the call initiation message over the Voice over IP network.  On the other hand, Mendiratta did teach prompting the user by the voice server to re-issue the call initiation message over the Voice over IP network (0039, where the SIP invite, which is initiating the call, is resent). Both of the systems of Taylor and Mendiratta are directed towards streaming over VOIP networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Taylor and Caron, to have a user resubmit a request, as taught by Mendiratta, as not having the user resubmit the request would require the system to maintain additional overhead in the form of being required to manually update the received request for the user.  Furthermore, Mendiratta states that the request is automatically re-issued.  However, MPEP 2144.04 (III), In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), states that the automatic vs manual means (on its own) is not sufficient to overcome prior-art.  Thus, the limitations are taught.   

11.	As for claim 13, it is rejected on the same basis as claim 12.  However, the combination of Taylor and Caron did not explicitly state wherein the voice server comprises a voice synthesis module, and/or a voice recognition module, and/or a conversational agent.  On the other hand, Mendiratta did teach wherein the voice server comprises a voice synthesis module, and/or a voice recognition module, and/or a conversational agent (0027, where this, at least, teaches the voice recognition module).  Both of the systems of Taylor and Mendiratta are directed towards streaming over VOIP networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Taylor and Caron, to maintain voice recognition software (and etc.), as taught by Mendiratta, in order to provide an expected experience that was contemporary to the time of the invention.  
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452